            Case 15-31225-RAM   Doc 51   Filed 05/22/19     Page 1 of 1




                                      Certificate Number: 03621-FLS-DE-032853434
                                      Bankruptcy Case Number: 15-31225


                                                     03621-FLS-DE-032853434




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on May 21, 2019, at 4:18 o'clock PM EDT, Willie Marie
Wooden completed a course on personal financial management given by
telephone by Credit Card Management Services, Inc. d/b/a Debthelper.com, a
provider approved pursuant to 11 U.S.C. 111 to provide an instructional course
concerning personal financial management in the Southern District of Florida.




Date:   May 21, 2019                  By:      /s/Kenslande Jeanbart


                                      Name: Kenslande Jeanbart


                                      Title:   Credit Counselor
